United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1021
                                   ___________

Al Jabbar Salam,                        *
                                        *
            Plaintiff-Appellant,        *
                                        *
      v.                                *     Appeal from the United States
                                        *     District Court for the Eastern
Crystal Evans, ARO, East Arkansas       *     District of Arkansas.
Regional Unit, ADC (originally sued     *
as Evans); Marvin Evans, Jr., Warden,   *        [UNPUBLISHED]
East Arkansas Regional Unit, ADC;       *
Tiffanye Compton, Grievance             *
Coordinator, ADC; Marvin Irby,          *
                                        *
            Defendants-Appellees.       *

                                   ___________

                            Submitted: July 22, 2004
                               Filed: August 2, 2004
                                ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________
PER CURIAM.


      This matter comes on appeal wherein the Plaintiff filed suit under 42 U.S.C.
§ 1983 alleging that the Defendants, which include Marvin Evans, former Warden of
the East Arkansas Regional Unit of the Arkansas Department of Corrections, Crystal
Evans, a former grievance officer, and Tiffanye Compton, an appellate grievance
officer, failed to process and respond to several grievances that he had filed. The
district court dismissed the Complaint with prejudice for failure to state a claim.

       Having reviewed the record, we affirm the district court on the grounds set
forth by the United States Magistrate Judge who originally recommended that the
case be dismissed. See Jones v. Norris, 310 F.3d 610, 612 (8th Cir. 2002) (per
curiam) (standard of review).
                       ______________________________




                                        -2-